                                                                                      F
                                                                                           MAY J. ;) 2021
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE                      Clerk, U.S. District Cou rt
                                     AT GREENEVILLE                            Eastern District of Tennessee
                                                                                      At Greeneville
UNITED STATES OF AMERICA,                           )
                                                    )
                       Plaintiff,                   )       ~
                                                    )   No. /:21-CR-_5~ {p
                                                                         _ __
        v.                                          )
                                                    )    JUDGES      Gt:£ or i/ kt Jy,r,
                                                                                    O .. ciL.
WILLIAM E. McMANUS, JR.,                            )
                                                    )
                       Defendant.                   )

                                         PLEA AGREEMENT

       The United States of America, by the United States Attorney for the Eastern District of

Tennessee, the defendant, WILLIAM E. McMANUS, JR., and the defendant's attorney, Gene

Scott, have agreed upon the following:

        1.     The defendant will plead guilty to the Information, which charges the

defendant with corruptly soliciting a bribe in violation of 18 U.S.C. § 666(a)(l)(B). The

punishment for violating 18 U.S.C. § 666(a)(l)(B) is imprisonment for up to ten (10) years;

fine ofup to $250,000; supervised release up to three years, any lawful restitution; and a $100

special assessment.

       2.      The defendant has read the Information, discussed the charges and possible

defenses with defense counsel, and understands the crime charged. The defendant is pleading

guilty because the defendant is, in fact, guilty. In order to be guilty of corruptly soliciting a

bribe as charged in the Information, the defendant agrees that each of the following

elements of the crime must be proved beyond a reasonable doubt: (a) defendant was an

agent of an organization, a state, local, or tribal government, or an agency thereof; (b) the

organization, state or local government, state or local government agency, or tribal

government, received in any one-year period benefits in excess of $10,000; under a Federal
                                                                        Defend,nt's   ;n;tiaJs:1
                                                                                                   I
Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 1 of 8 PageID
                                                                  ;
                                                                        #: 4
program involving a grant, contract, subsidy, loan, guarantee, insurance or other form of

Federal assistance; and (c) that the defendant corruptly solicited anything of value from any

person with the intent to be influenced in connection with any business transaction of such

organization, state, local, or tribal government, or any agency thereof; and; (d) that the

business transaction involved anything of value of $5,000 or more.

       3.      In support of the defendant's guilty plea, the defendant agrees and stipulates to

the following facts which satisfy the offense elements. These are the facts submitted for

purposes of the defendant's guilty plea. They do not necessarily constitute all of the facts in

the case. Other facts may be relevant to sentencing. Both the defendant and the United States

retain the right to present additional facts to the Court to ensure a fair and appropriate

sentence in this case.

       a)      At all relevant times, the defendant was employed as an Assistant District Attorney

       for the First Judicial District and prosecuted criminal matters pending in Washington

       County, Tennessee.

       b)      At all relevant times, the District Attorney's Office received in excess of $10,000

       per year in assistance from the Federal government in the form of grants.

       c)      In or about December 2018, criminal charges were pending against J.J. in the

       Sessions Court for Washington County, Tennessee for shoplifting and possession of

       methamphetamine.

       d)      The defendant had previously engaged in commercial sex acts with J.J.

       e)      The defendant, acting corruptly, solicited a commercial sex act with J.J. in

       exchange for dismissal of the charges pending against J .J in the Sessions Court of




                                                   2


Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 2 of 8 PageID #: 5
       Washington County, Tennessee, rather than paying J.J. for sex as the defendant had done

       previously.

       f)      The dismissal of the charges against J.J. was a thing of value involving $5,000 or

       more.

       4.      The defendant understands that by pleading guilty the defendant is giving up

several rights, including:

       a)      the right to be indicted by a grand jury;

       b)      the right to plead not guilty;

       c)      the right to a speedy and public trial by jury;

       d)      the right to assistance of counsel at trial;

       e)      the right to be presumed innocent and to have the burden of proof placed on

       the United States to prove the defendant guilty beyond a reasonable doubt;

       f)       the right to confront and cross-examine witnesses against the defendant;

       g)       the right to testify on one's own behalf, to present evidence in opposition to

       the charges, and to compel the attendance of witnesses; and

       h)       the right not to testify and to have that choice not used against the defendant.

       5.      The parties agree that the appropriate disposition of this case would be the

following as to each count:

       a)      The Court may impose any lawful term of imprisonment, any lawful fine, and any

       lawful term of supervised release up to the statutory maximum;

       b)      The Court will impose special assessment fees as required by law; and

       c)      The Court may order forfeiture as applicable and restitution as appropriate.




                                                   3                 Defendant's initials:- 1 - - -



Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 3 of 8 PageID #: 6
        6.     Pursuant to Rule 11 (c)(l)(B) of the Federal Rules of Criminal Procedure, the

parties agree to recommend that the that the following provisions of the Federal Sentencing

Guidelines apply to this case:

       a.      For the purpose ofU.S.S.G. § 2Cl.l(a), the base offense level is 14;

       b.      For the purpose ofU.S .S.G. § 2Cl.l(b)(l), the offense involved more than one

               bribe;

       c.      For the purpose ofU.S.S.G. § 2Cl.l(b), that value of the benefit received in

               return for the bribe did not exceed $6,500; and

       d.      Due to the defendant's serious medical condition set forth in the sealed Plea

               Agreement Supplement, the United States will not oppose a downward

               departure motion pursuant to U.S.S.G § 5Hl .4 and, in the event that the motion

               is granted and results in a Sentencing Guidelines range in Zone B of the

               Sentencing Table, the United States will not oppose the imposition of a

               sentencing option set forth in U.S .S.G. § 5Cl.l(c)(3) and (e).

       7.      The defendant agrees to pay the special assessment in this case prior to

sentencing.

       8.      The defendant agrees that the court shall order restitution, pursuant to any

applicable provision of law, for any loss caused to: (1) the victims of any offense charged in

this case; and (2) the victims of any criminal activity that was part of the same course of

conduct or common scheme or plan as the defendant's charged offense.

       9.      Financial Obligations. The defendant agrees to pay all fines and restitution

imposed by the Court to the Clerk of Court. The defendant also agrees that the full fine

and/or restitution amount shall be considered due and payable immediately. If the defendant



                                                  4                  Defendant's inifolsc+ - -



Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 4 of 8 PageID #: 7
cannot pay the full amount immediately and is placed in custody or under the supervision of

the Probation Office at any time, the defendant agrees that the Bureau of Prisons and the

Probation Office will have the authority to establish payment schedules to ensure payment of

the fine and/or restitution. The defendant further agrees to cooperate fully in efforts to collect

any financial obligation imposed by the Court by set-off of federal payments, execution on

non-exempt property, and any other means the United States deems appropriate. The

defendant and counsel also agree that the defendant may be contacted post-judgment

regarding the collection of any financial obligation imposed by the Court without notifying

the defendant's counsel and outside the presence of the defendant's counsel. In order to

facilitate the collection of financial obligations to be imposed with this prosecution, the

defendant agrees to disclose fully all assets in which the defendant has any interest or over

which the defendant exercises control, directly or indirectly, including those held by a spouse,

nominee, or other third party. In furtherance of this agreement, the defendant additionally

agrees to the following specific terms and conditions:

       a)      If requested by the United States, the defendant will promptly submit a completed

       financial statement to the U.S. Attorney's Office, in a form it provides and as it directs.

       The defendant promises that such financial statement and disclosures will be complete,

       accurate, and truthful;

       b)      The defendant expressly authorizes the U.S. Attorney's Office to obtain a credit

       report on the defendant in order to evaluate the defendant's ability to satisfy any financial

       obligation imposed by the Court; and




                                                  5                   Defendant's initials:_~___  1/f___
                                                                                             I
                                                                                                 I
Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 5 of 8 PageID #: 8
        c)     If requested by the United States, the defendant will promptly execute

        authorizations on forms provided by the U.S. Attorney's office to permit the U.S .

        Attorney's Office to obtain financial and tax records of the defendant.

        10.    The defendant acknowledges that the principal benefits to the United States of

a plea agreement include the conservation of limited government resources and bringing a

certain end to the case. Accordingly, in consideration of the concessions made by the United

States in this agreement and as a further demonstration of the defendant's acceptance of

responsibility for the offenses committed, the defendant voluntarily, knowingly, and

intentionally agrees to the following:

       a)      The defendant will not file a direct appeal of the defendant's conviction or sentence.

       b)      The defendant will not file any motions or pleadings pursuant to 28 U.S.C. § 2255

       or otherwise collaterally attack the defendant's conviction or sentence, with two exceptions:

       The defendant retains the right to file a§ 2255 motion as to (i) prosecutorial misconduct

       and (ii) ineffective assistance of counsel.

       c)      The defendant will not, whether directly or by a representative, request or receive

       from any department or agency of the United States any records pertaining to the

       investigation or prosecution of this case, including, without limitation, any records that may

       be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy Act of

       1974, 5 U.S.C. § 552a.

       11.     This agreement becomes effective once it is signed by the parties and is not

contingent on the defendant's entry of a guilty plea. If the United States violates the terms of

this agreement, the defendant will have the right to withdraw from this agreement. If the

defendant violates the terms of this agreement in any way (including but not limited to failing



                                                     6               Defendant's initials~H.:o<ff/- - - - -

                                                                                           /

Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 6 of 8 PageID #: 9
to enter guilty plea as agreed herein, moving to withdraw guilty plea after entry, or by

violating any court order or any local, state or federal law pending the resolution of this case),

then the United States will have the right to void any or all parts of the agreement and may

also enforce whatever parts of the agreement it chooses. In addition, the United States may

prosecute the defendant for any and all federal crimes that the defendant committed related to

this case, including any charges that were dismissed and any other charges which the United

States agreed not to pursue. The defendant expressly waives any statute of limitations defense

and any constitutional or statutory speedy trial or double jeopardy defense to such a

prosecution. The defendant also understands that a violation of this plea agreement by the

defendant does not entitle the defendant to withdraw the defendant's guilty plea in this case.

       12.     The United States will file a supplement in this case, as required in every case

by the Local Rules of the United States District Court for the Eastern District of Tennessee,

even though there may or may not be any additional terms. If additional terms are included in

the supplement, they are hereby fully incorporated herein.

       13.     This plea agreement and the supplement constitute the full and complete

agreement and understanding between the parties concerning the defendant' s guilty plea to

the above- referenced charge, and there are no other agreements, promises, undertakings, or

understandings between the defendant and the United States. The parties understand and

agree that the terms of this plea agreement can be modified only in writing signed by all of the

parties and that any and all other promises, representations, and statements whether made

before, contemporaneous with, or after this agreement, are null and void.




                                                  7                   Defendant's iniHals: r



Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 7 of 8 PageID #: 10
                                         FRANCIS M. HAMILTON III
                                         ACTING UNITED STATES ATTORNEY



Date
                                  By:~
                                         ~~~u
                                                    z:~ ~:?II~~
                                         Assistant United States Attorney



                                         FOR THE DEFENDANT



Date



S'-l\- '20"2..\
Date
                                 /




                                     8                 Defendant's initials:+ - -


Case 2:21-cr-00036-JRG-CRW Document 2 Filed 05/10/21 Page 8 of 8 PageID #: 11
